Citation Nr: 0425453	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  97-23 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for gastroenteritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Entitlement to an increased (compensable) original 
evaluation for a lymphoma excision scar on the mid anterior 
right leg.

5.  Entitlement to in increased (compensable) original 
evaluation for a plantar wart of the left foot.

6.  Entitlement to increased (compensable) original 
evaluation for pseudofolliculitis barbae prior to August 30, 
2001, and an increased above 10 percent subsequent to August 
30, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active duty from April 1978 to April 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2004, a hearing was held at the Waco, Texas RO 
before Milo H. Hawley, who is the Acting Veterans Law Judge 
rendering the determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Specifically, the RO should inform the veteran of what is 
necessary for his claims to be granted, as well as ensure 
that all other appropriate actions under the VCAA have been 
taken.  The RO should specifically inform the veteran what 
actions it will take, what actions the veteran needs to take 
and should also inform him that he should submit all 
available evidence.

The record indicates that the veteran is currently receiving 
treatment at the VA Medical Center (VAMC) in Dallas, Texas 
from August 2003 to the present.   The claims folder does not 
contain this evidence.  In addition, the veteran has claimed 
treatment at the VAMC in Dallas from 1981 to 1986.  This also 
is not in the claims folder.  The RO must contact the VAMC in 
Dallas and obtain all records for the veteran from May 1981 
to September 1986, and from August 2003 to the present.  
Additionally, the veteran has claimed treatment in service at 
Massweiler (or Muenchweiler) army base and at Landstuhl Army 
Hospital from 1979 to 1980.  The RO should attempt to obtain 
all inpatient and outpatient treatment records form these 
facilities.  Decisions of the Board must be based on all of 
the evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473 (1994).  

The Board also finds that additional examinations for a 
psychiatric disability and for gastroenteritis are required.  
The veteran has not been examined for these disabilities and 
the record does not contain any etiology opinion regarding 
these two disabilities.  The Board finds that examinations 
for a psychiatric disability and for gastroenteritis are 
required to clarify if the veteran has a present disability, 
and if so to determine the etiology.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Because there is outstanding medical evidence, and because 
new examinations are warranted, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  Review the claims file and ensure 
that all VCAA notice obligations with 
respect to the veteran's claims have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
This should specifically include 
notification to the veteran telling what 
is necessary for his claims to be 
granted, what evidence he must obtain and 
what evidence the RO will obtain, as well 
as informing him of the need to submit 
all available evidence.

2.  Obtain all treatment records for the 
veteran from the VAMC in Dallas, Texas, 
and all associated outpatient clinics, 
dated from May 1981 to September 1986, 
and from August 2003 to the present.  If 
no records are available, the RO should 
obtain written confirmation of that fact.

3.  Obtain all inpatient and outpatient 
treatment records from the army hospitals 
in Massweiler (or Muenchweiler) and 
Landstuhl, Germany.  If no records are 
available, then obtain written 
confirmation of that fact.

4.  Schedule the veteran for a 
psychiatric examination in order to 
ascertain if the veteran suffers from any 
mental disability including schizophrenia 
or major depression, and, if so, whether 
or not it is related to service.  All 
indicated tests should be conducted, and 
the examiner should review the claims 
folder.  The examiner should specifically 
review the  service medical records dated 
in February 1979, June 1979 and July 1980 
that indicate the veteran was suffering 
from depression and paranoid ideation, 
with a history of schizophrenic episodes.  
If a psychiatric disability is diagnosed, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's current 
psychiatric disability, if any, was 
initially manifested during service or 
was otherwise caused by or aggravated by 
service.  A complete rationale for any 
opinion offered should be included.

5.  Schedule the veteran for an 
examination in order to ascertain if the 
veteran suffers from gastroenteritis or 
other gastrointestinal disability, and, 
if so, whether or not it is related to 
service.  All indicated tests should be 
conducted, and the examiner should review 
the claims folder.  The examiner should 
specifically review the service medical 
record dated in September 1980 that 
indicates complaints of stomach pain and 
diarrhea of several days' duration.  If 
gastroenteritis or another 
gastrointestinal disability is diagnosed, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's current 
gastrointestinal disability, if any, was 
initially manifested during service or 
was otherwise caused by or aggravated by 
service.  A complete rationale for any 
opinion offered should be included.

6.  Then readjudicate the veteran's 
claims, including reviewing all newly 
obtained evidence.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




